Citation Nr: 0416983	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  03-04 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for coronary artery disease, status post 
bypass graft, with congestive heart failure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to August 
1966 and from January 1969 to February 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in May 2002, a 
statement of the case was issued in January 2003, and a 
substantive appeal was received in February 2003.  The 
veteran testified at a Board hearing at the RO in August 
2003. 

For reasons explained below, this appeal is being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the veteran if further 
action is required on his part. 


REMAND

The veteran has testified that VA failure to diagnose a heart 
attack in June 1996 and to render proper care at that time 
resulted in additional cardiac disability and contributed to 
a subsequent heart attack.  Although pertinent VA treatment 
records appear to be of record, it does not appear that there 
has been a VA examination and medical opinion regarding the 
veteran's claim.  The determinations as to whether there is 
additional cardiac disability due to carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault by VA under 38 U.S.C.A. § 1151 are 
clearly medical in nature and must be addressed by medical 
personnel.  Appropriate action in this regard is therefore 
necessary to ensure that there is sufficient competent 
medical evidence to decide the claim.  38 C.F.R. 
§ 3.159(c)(4) (2003).



Wherefore the issue on appeal is hereby REMANDED for the 
following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and  
assistance requirements.  The RO should  
ensure that the veteran is furnished 
proper notice in compliance with 38 
C.F.R. § 3.159(b)(1), including notice of 
(a) the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App.  
370 (2002). 

2.  The RO should arrange for an 
examination by an appropriate specialist.  
The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  The 
examiner should record pertinent medical 
complaints, symptoms, and clinical 
findings.  It is requested that the 
examiner provide opinions regarding the 
following:

     (a)  Did VA medical treatment 
rendered, or any failure to diagnose and 
treat, in June 1996 involve carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on the part of the VA?  

     (b)  If so, did such carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on the part of the VA in rendering 
medical treatment, or in failing to 
diagnose and treat, proximately cause 
additional cardiac disability?  

3.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to benefits under 38 U.S.C.A. 
§ 1151 for coronary artery disease, 
status post bypass graft, with congestive 
heart failure.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




